                                                                                                                                                          i I l
•   · AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of!
                                                                                                                                                          i \,
                                                                                                                                                          1




                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                           V.                                        (For Offenses Committed On or After November I, 1987)


                             Omar Gomez-Chavez                                       Case Number: 3:19-mj-23983

                                                                                    Kenneth J •c.          •
                                                                                    Defendant's Atto ney


    REGISTRATION NO. 89450298
                                                                                                                 FILED
    THE DEFENDANT:                                                                                                SEP ,1 0 2019
      ISi pleaded guilty to count(s) _l~of::...,C::.o:.:m:::p!:l:=a:::in:::t_ _ _ _ _ _ _ _ _+_c;·..~~<,-,..Y·,-.i.-~IS+j.W::J:-o-·-ow·"-u.---+-
      0 was found guilty to count(s)                                                           SOUTHERN DISTRICT OF CALIFORNIA
            after a plea of not guilty.                                             y'                              ·
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                     Nature of Offense                                                              Count Number(s)
    8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

      D The defendant has been found not guilty on count( s)
                                                                               -------------------
      •     Count(s)
                        -----------~------
                                                                                      dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                          ·,,j
                          ;Ch TIME SERVED                                      • ________      days

      ISl   Assessment: $10 WAIVED          ISl Fine: WAIVED
      ISl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Monday, September 30, 2019
                                                                                 Date ofimposition of Sentence




                                                                                 H~LP.~OCK
                                                                                  UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                         3:19-mj-23983
